Judgment, Supreme Court, Bronx County, rendered on November 30, 1973, affirmed. Concur—Stevens, P. J., Markewich, Capozzoli and Lane, JJ.; Nunez, J., dissents in the following memorandum: The 12-year prison sentence with a four-year minimum is grossly excessive. This unfortunate defendant and his wife had been quarreling for some time. She had left the marital home with their four and one-half year-old daughter after telling the defendant that she had married too young, did not love him anymore and wanted to meet more men. When his wife informed him that she desired to become a barmaid, the defendant remonstrated with her. An argument ensued during which he picked up a kitchen knife for the avowed purpose of killing himself. He stabbed his wife instead. He was convicted of assault and sentenced as stated. He is an honorably discharged war veteran, steadily employed for many years by the Associated Press as a teletype operator. He was completely devoted to his wife and child and had never been in conflict with the law. The only purpose or objective of this sentence is retribution. It should be, instead, reformation and rehabilitation. Especially is this sentence harsh and disparate when we compare it with far more lenient sentences imposed on habitual criminals for far more serious crimes including murder, robbery and rape. I, of course, do not condone the crime. However, at the very least, I would vacate the four-year minimum so that the parole authorities would have a free hand to determine when the defendant should be released on parole.